In a proceeding to discipline respondent, an attorney, the Justice of the Supreme Court to whom it was referred to hear and report, has filed his report. He found that the following two charges against respondent were sustained by the proof: (1) that respondent failed to file 141 statements of retainer for the period from January 1, 1954 to June 30, 1960, in violation of this court’s rule 3 of the Special Rules Regulating the Conduct of Attorneys; and (2) that in some 13 applications for leave to compromise infants’ claims, filed by respondent in various courts, he made the false assertion that he had filed statements of retainer in this court. The Justice has recommended that for his misconduct the respondent be suspended from practice for a period of nine months. Petitioner now moves to confirm the Justice’s findings but to disaffirm his recommendation as to the measure of discipline. The motion is granted to the extent of confirming the findings made in the report; and the motion is denied insofar as it seeks to disaffirm the recommended measure of discipline. In our opinion, under all the circumstances, the findings warrant the discipline recommended. Accordingly, the report is confirmed in toto and respondent is hereby suspended from the practice of law for a period of 9 months, commencing 30 days after the date of entry of the order hereon. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.